Continuation of Box 5: 
The amendment filed on January 25, 2021 in response to Non-Final Office action mailed on October 26, 20120 is non-responsive.  

The present application was granted a special status under the Patent Prosecution Highway (PPH) program on December 27, 2019.  Any claims amended or added after the grant of the request to participation in the Global/IP5 PPH pilot program must sufficiently correspond to one or more allowable/patentable claims in the Office of Earlier Examination (OEE) application.   When applicant makes an amendment or adds new claims in a PPH application after the request to participate in the PPH program is granted, applicant is required to submit, along with the amendment, a statement certifying that the amended or newly added claims sufficiently correspond to the allowable/patentable claims in the OEE application. If the certification statement is omitted, the amendment will not be entered and will be treated as a non-response reply.  See attached guidelines on PPH program “Implementation of the Global and IP5 Patent Prosecution Highway (PPH) pilot Programs With Participating Offices” (see page 4, third paragraph under Section IV. Special Examining Procedures).  

	Given that applicant has not submitted a statement certifying that the amended claims sufficiently correspond to the allowable/patentable claims in the OEE application, the amendment submitted on January 25, 2021 is non-responsive. 

Attachment: PPH program guidelines “Implementation of the Global and IP5 Patent Prosecution Highway (PPH) pilot Programs With Participating Offices”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
February 12, 2021